
	
		I
		112th CONGRESS
		1st Session
		H. R. 739
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide that no Federal or State requirement to
		  increase energy efficient lighting in public buildings shall require a
		  hospital, school, day care center, mental health facility, or nursing home to
		  install or utilize such energy efficient lighting if the lighting contains
		  mercury.
	
	
		1.Mercury-containing
			 lighting
			(a)AmendmentTitle III of the Energy Independence and
			 Security Act of 2007 is amended by adding at the end the following new
			 section:
				
					326.Mercury-containing
				lightingNotwithstanding
				sections 321 through 325, and the amendments made by those sections, no Federal
				or State requirement to increase energy efficient lighting in public buildings
				shall require a hospital, school, day care center, mental health facility, or
				nursing home to install or utilize such energy efficient lighting if the
				lighting contains
				mercury.
					.
			(b)Table of
			 contents amendmentThe table
			 of contents for the Energy Independence and Security Act of 2007 is amended by
			 adding at the end of the items relating to title III the following new
			 item:
				
					
						Sec. 326. Mercury-containing
				lighting.
					
					.
			
